COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        The State of Texas v. Keirra Peterson

Appellate case number:      01-19-00137-CR

Trial court case number:    1529626

Trial court:                177th District Court of Harris County

       Appellee, Keirra Peterson, through her appointed counsel, Natalie L. Schultz, has
filed her fourth motion to extend time to file her brief, seeking a minimum extension of 30
days for a total of 180 days since appellee’s brief was originally due on August 14, 2019.
Appellee’s motion does not comply with the rules because it does not state the number of
previous extensions granted. TEX. R. APP. P. 10.5(b)(1)(D). Moreover, this Court
previously admonished appellant twice that no further extensions would be granted.
Accordingly, the Court denies appellee’s motion.

       We order appellee to file her brief no later than January 31, 2020. If appellee
does not file a brief by January 31, 2020, this case may be submitted without the benefit of
appellee’s brief.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court


Date: January 14, 2020